DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.
 
Response to Amendment
The amendment filed on 11/2/2020 has been entered. Claims 1, 5, 15, 18, 22-23, 29, 34, 37-38, 45, 48, 50, 55 and 57-61 remain pending the application, of which claims 55 and 57-60 are withdrawn.

Response to Arguments
Applicant's arguments filed on 11/2/2020 have been fully considered but they are moot or not persuasive.
Applicant discusses additional 112f interpretations of the term “aiming apparatus” on page 9. The Examiner acknowledges at least some of these additional 
Applicant argues on pages 11-14 that the previously cited art does not disclose the limitations in the claims related to the boundaries of the conical cradle aligning with the transducer’s focal points. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Bbond-Thor et al. (US20130239689, hereafter Bbond-Thor) to disclose these limitations in the claims. Accordingly, this argument is moot.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Aiming apparatus in claim 1, line 6 and all claims depending therefrom other than claims 22-23 and 45.
Processing module in claim 15, line 2 and claim 18, line 2.

A review of the published specification shows that the following appears to be the corresponding structure describe in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Aiming apparatus described as an optical/fiducial marker attached to a holder in paragraph 39-41 of the published specification, x-ray aiming markers in paragraph 41 of the published specification, a mockup in paragraph 39 of the published specification, or a mirror in paragraph 51 of the published specification.
A computer processor is described as performing the functions which the processing module is claimed to perform in paragraph 37 of the published specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 34, claim 34 recites wherein the aiming apparatus comprises at least one of: a depth camera, at least two distance sensors, at least two angular sensors, at least one optical marker, at least one radio-opaque marker and any combination thereof. The specification appears to only provide support for wherein the aiming apparatus comprises at least one of: at least one optical marker, at least one radio-opaque marker and any combination thereof in paragraphs 39-41. Accordingly, the claim is rejected under 112a.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, claim 5 recites the limitation ‘the predetermined treatment location” in the last line. There is insufficient antecedent basis for this limitation in the claim. No “predetermined treatment location” has previously been set forth. Did the Applicant intend to amend this limitation to recite “the treatment location” similar to the rest of the claims? For examination purposes, this limitation will be interpreted as reciting “the treatment location”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 22, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US5488951, hereafter Bauer) and Bbond-Thor et al. (US20130239689, hereafter Bbond-Thor).
Regarding claim 1, Bauer discloses an apparatus for a focused ultrasound (FUS) treatment (Bauer, Col 1, lines 7-9; “The invention relates to an extracorporeal treatment apparatus having an electroacoustic transducer for producing focused sound waves”) operable in association with an X-Ray imaging system having an X-Ray intensifier (Bauer, Col 2, lines 14-17; “This is achieved according to the invention in that an external X-ray location device, which essentially comprises an X-ray source, an X-ray image-receiving device and a support frame connecting these parts”) (Bauer, Col 5, lines 30-32; “An X-ray source 9 is arranged at one end of this arc 8, an X-ray image amplifier 10 is arranged at the opposite side”), the apparatus comprising:
a cradle (Bauer, Figure 1; showing a cradle holding the components of apparatus);
an aiming apparatus (Bauer, spot film marker 22, guide tube 31, and rod 32) (Bauer, Col 6, lines 60-63; “the spot film marker 22 can be positioned in the focus 6 of the transducer by means of a guide tube 31 on a rod 32 arranged laterally of the transducer”) within the cradle,
(Bauer, transducer 4) affixable within the cradle and configured to transmit a FUS therapeutic energy beam to a treatment location (Bauer, Col 1, lines 7-9; “The invention relates to an extracorporeal treatment apparatus having an electroacoustic transducer for producing focused sound waves”); and
a controller (Bauer, control electronics) coupled to the FUS transducer and configured to control the FUS therapeutic energy beam being transmitted by the FUS transducer (Bauer, Col 5, lines 16-18; “The conventional peripheral units required, such as control electronics, adjusting devices and the like are not shown.”) (Bauer, Col 3, lines 46-48; “In order to ensure this even with the required precision in each pivoting position of the transducer and the X-ray location device, a control device is provided”),
wherein the cradle has a conical shape (Bauer, Figure 9; showing the conical shape as acknowledged by the Applicant in the response dated 4/6/2021) (Bauer, Col 6, lines 58-62; “In the embodiment according to FIG. 9, […], the spot film marker 22 can be positioned in the focus 6 of the transducer 4”) (Bauer, Col 3, lines 33-34; “A spot film marker, which is aligned with the central beam of the X-ray source”).
Bauer does not clearly and explicitly disclose wherein an intersection point of projections of boundaries of the conical shape corresponds to a focal point of the FUS transducer.
In an analogous ultrasound transmission device field of endeavor Bbond-Thor discloses in Figure 6 a cradle (Bbond-Thor, housing 402),
(Bbond-Thor, elements 402, 406, 408, 410, and 412),
wherein an intersection point of projections of boundaries of the cradle corresponds to a focal point of the transducer (Bbond-Thor, Para 69-70; “Turning to FIG. 6, a curved array probe 400 is shown comprising a housing 402. The housing 402 houses a first, second, third, fourth and fifth element 402, 406, 408, 410, 412 respectively. [...] The elements are mounted about a 90 degree segment of a circle having an origin A. [...] If fired simultaneously, each of the elements produces an ultrasonic pulse [...] The wave front 418 will propagate to a geometric focal point coincident with point A.”) (Bbond-Thor, Para 72; “The natural focal point of the array A is aligned with the centre point of the radius R1 of the radius section 426.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bauer wherein an intersection point of projections of boundaries of the conical shape corresponds to a focal point of the FUS transducer in order improve imaging by via the production of an elevation focus as taught by Bbond-Thor (Bbond-Thor, Para 7) and reduce discontinuities within the array as taught by Bbond-Thor (Bbond-Thor, Para 10).

Regarding claim 22, Bauer as modified by Bbond-Thor above discloses all of the limitations of claim 1 as discussed above.
Bauer as modified by Bbond-Thor above further discloses wherein the aiming apparatus (Bauer, spot film marker 22, guide tube 31, and rod 32) comprises: a (Bauer, spot film marker 22) removably affixable within the cradle, and at least one optical marker holder (Bauer, rod 32 and guide tube 31) affixed to the mock-up (Bauer, Col 6, lines 60-63; “the spot film marker 22 can be positioned in the focus 6 of the transducer by means of a guide tube 31 on a rod 32 arranged laterally of the transducer”).

Regarding claim 34, Bauer as modified by Bbond-Thor above discloses all of the limitations of claim 1 as discussed above.
Bauer as modified by Bbond-Thor above further discloses wherein the aiming apparatus comprises at least one optical marker configured to be located on at least one of: the cradle, the FUS transducer, the X-Ray intensifier and any combination thereof. (Bauer, spot film marker 22, guide tube 31, and rod 32) (Bauer, Col 6, lines 60-63; “the spot film marker 22 can be positioned in the focus 6 of the transducer by means of a guide tube 31 on a rod 32 arranged laterally of the transducer”) (Bauer, Figure 9 showing this arrangement).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer and Bbond-Thor above as applied to claim 1 above, and further in view of Fadler et al. (US20070276297, hereafter Fadler).
Regarding claim 5, Bauer as modified by Bbond-Thor above discloses all of the limitations of claim 1 as discussed above.
Bauer as modified by Bbond-Thor above does not disclose an articulated arm having a proximal arm end affixed to a procedure platform and a distal arm end affixed 
In an analogous therapeutic ultrasound system supported by x-ray imaging Fadler discloses in Figure 4 an articulated arm (Fadler, articulated arm 208) having a proximal arm end affixed to a procedure platform and a distal arm end affixed to a cradle (Fadler, Figure 4; showing this arrangement), wherein the articulated arm is configured to enable at least one of motion of the cradle in at least one of anterior-posterior (A-P), superior-inferior (S-I), and medial-lateral directions with respect to the procedure platform, and at least one of tilt, yaw, pitch and roll motions of the cradle with respect to the distal arm end (Fadler, Para 47; “The articulated arm 208 is borne with its one end 242 on the bearing block 244 of the base body 54. A joint 248 is arranged between a bearing block 244 and an arm segment 250, the joint 248 allowing a rotation on an axis parallel to the longitudinal axis 22. A further joint 256 which can be pivoted on an axis 258 likewise running parallel to the longitudinal axis 22 is attached between the arm segment 250 and a further arm segment 254. A further joint 262 is attached at the free end 260 of the articulated arm 208, the joint 262 connecting the arm segment 254 with the boom 64 and allowing rotation (together with the shock head 6) on the axis 266 likewise proceeding parallel to the longitudinal axis 22.”), to thereby aim an FUS therapeutic energy beam onto a treatment location (Fadler, Para 52; “The entire x-ray C-arm 4 can be pivoted out of the patient region on the rotation axis 86 that crosses perpendicular to the base body 14 and the foot part 74, which enables the unlimited access to the patient 76 for the treatment personnel. This park position of the x-ray C-arm 4 is shown in FIG. 5. Instead of this the articulated arm 208 is moved into a treatment position in which the focus point 70 coincides with the isocenter 32.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bauer as modified by Bbond-Thor above to use an articulated arm having a proximal arm end affixed to a procedure platform and a distal arm end affixed to the cradle, wherein the articulated arm is configured to enable at least one of motion of the cradle in at least one of anterior-posterior (A-P), superior-inferior (S-I), and medial-lateral directions with respect to the procedure platform, and at least one of tilt, yaw, pitch and roll motions of the cradle with respect to the distal arm end, to thereby aim the FUS therapeutic energy beam onto the treatment location in order to reduce patient discomfort by allowing the focal point to be moved rather than requiring the patient to move as taught by Fadler (Fadler, Para 5-7).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer and Bbond-Thor as applied to claim 1 above, and further in view of Salomir et al. (US20130131494, hereafter Salomir).
Regarding claim 15, Bauer as modified by Bbond-Thor above discloses all of the limitations of claim 1 as discussed above.
(Bauer, control device 36 and marker generator 35) and a screen (Bauer, monitor 33), wherein the processing module is configured to
receive at least one lateral X-Ray image of the cradle from the X-Ray imaging system; display, on the screen, the at least one lateral X-Ray image thereof (Bauer, Col 7, lines 19-36; “The video output signal of the X-ray image amplifier 10 is designated 34 in FIG. 12. This signal then passes through a spot film marker generator 35 which generates an electronic spot film marker on the position of the monitor image. A control device 36, […] and shown on the monitor 33 on the position calculated corresponding to the focus 6.”), and
detect and display, on the screen, over the at least one lateral X-Ray image, the focal point of the conic shape of the cradle to thereby aid registration of the at least one lateral X-Ray image and navigation of the FUS therapeutic energy beam to the treatment location (Bauer, Col 3, lines 28-37; “The commercially available X-ray C arcs already mentioned have an X-ray source at one end of the C and an X-ray image amplifier at the other end, the signal of which is supplied to an image-reproducing device, usually a monitor. A spot film marker, which is aligned with the central beam of the X-ray source, can usually be displayed on this monitor. For arrangements according to the state of the art it is always so that this central beam and hence the spot film marker fixed in the monitor has to be aligned with the transducer focus.”).

In an analogous ultrasound alignment system field of endeavor Salomir discloses wherein projections of boundaries of a conic shape of a system’s beam path are used to display a focal point (Salomir, Para 64-65; “Conic projection lines (e.g., rays originating from the natural focal point […] generated and displayed on the reacquired 2D image [...] FIG. 8 shows an example of the reacquired 2D image with the conical projection lines drawn on the reacquired 2D image. The conical projection lines are numbered 1-4.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the projections of the boundaries of the conic shape of the cradle are used to display the focal point in order to allow for alignment of the focal point as needed as taught by Salomir (Salomir, Para 19 and 64-65).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer and Bbond-Thor as applied to claim 1 above, and further in view of Dong et al. (US20150146955, hereafter Dong).
Regarding claim 18, Bauer as modified by Bbond-Thor above discloses all of the limitations of claim 1 as discussed above.
Bauer as modified by Bbond-Thor above further discloses an imaging workstation comprising a processing module (Bauer, control device 36 and marker generator 35) and a screen (Bauer, monitor 33), wherein the processing module is configured to detect, in at least one X-Ray image, an area presenting the treatment location surrounded by the cradle, and save a clear image of the area thereof (Bauer, Col 3, lines 28-37; “The commercially available X-ray C arcs already mentioned have an X-ray source at one end of the C and an X-ray image amplifier at the other end, the signal of which is supplied to an image-reproducing device, usually a monitor.”).
Bauer as modified by Bbond-Thor above does not disclose wherein the processing module is configured to detect and replace, in at least one additional X-Ray-image, a dark area surrounded by the cradle with the clear image of the area thereof to thereby generate at least one updated X-Ray image, and display, on the screen, the at least one updated X-Ray image.
In an analogous x-ray imaging field of endeavor Dong discloses a processing module configured to detect and replace (Dong, Figure 3; showing the detection and removal process) (Dong, Para 31; “FIG. 3 is a processing flowchart of a metal artifact reduction technique according to an embodiment of the present disclosure.”), in at least one X-Ray-image (Dong, Para 7; “obtaining an original reconstructed image”), a dark area in an image to thereby generate at least one updated X-Ray image (Dong, Para 7; “generating a metal-free, MAR image based on the expanded metal template and the original sinogram; and generating a final image based on the expanded metal template and the metal-free, MAR image”), and to display, on a screen, the at least one updated X-Ray image (Dong, Para 28; “An associated display 42 allows the operator to view other data and reconstructed images from the computer 36”), wherein the dark area is due to a metal object (Dong, Para 33; “The generated final reconstructed image Ifinal is as shown in FIG. 6. It can clearly be seen that the artifacts in the form of thin lines are substantially removed and the image of the metal part reflects the reality.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bauer as modified by Bbond-Thor above wherein the processing module is configured to detect and replace, in at least one additional X-Ray-image, a dark area surrounded by the cradle with the clear image of the area thereof to thereby generate at least one updated X-Ray image, and display, on the screen, the at least one updated X-Ray image, in order to improve diagnosis by removing distortions in the image as taught by Dong (Dong, Para 5).
Bauer as modified by Bbond-Thor and Dong above is interpreted as disclosing wherein the processing module is configured to detect and replace, in at least one additional X-Ray-image, a dark area surrounded by the cradle with the clear image of the area thereof to thereby generate at least one updated X-Ray image, and to display, on the screen, the at least one updated X-Ray image, because in Bauer the object that would be causing distortions is the FUS transducer because it is the object in the imaged area.

Claims 23 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer and Bbond-Thor as applied to claims 1 and 22 above, and further in view of Rattner (US5285772) and Richmond et al. (US20170143429, hereafter Richmond).
Regarding claim 23, Bauer as modified by Bbond-Thor above discloses all of the limitations of claim 22 as discussed above.
Bauer as modified by Bbond-Thor above does not disclose wherein the aiming apparatus further comprises at least two ring x-ray markers, wherein each ring x-ray marker of the at least two ring x-ray markers is affixed to the at least one optical marker holder at a predetermined position along the at least one optical marker holder and has different size as compared to other ring x-ray markers of the at least two ring x-ray markers.
In an analogous x-ray guided ultrasound therapeutic device field of endeavor Rattner discloses in Figure 2 an x-ray aiming apparatus (Rattner, lead cross 51 and 52), wherein the x-ray aiming apparatus comprises at least two x-ray markers (Rattner, lead cross 51 and 52), wherein each x-ray marker of the at least two x-ray markers is affixed to at least one optical marker holder at a predetermined position along the optical marker holder (Rattner, Figure 2; showing this alignment of lead crosses 51 and 52) within a holder (center tube of the apparatus)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bauer as modified by Bbond-Thor above wherein the aiming apparatus further comprises at least two x-ray markers, wherein each x-ray marker of the at least two x-ray markers is affixed to the at least one optical marker holder at a predetermined position along the at least one optical marker holder in order to help align the therapy device and the x-ray examination device relative to one another as taught by Rattner (Rattner, Col 9, lines 41-47).

In an analogous medical imaging field of endeavor Richmond discloses using alignment markers with different sizes (Richmond, Para 136; “FIG. 12A illustrates another example implementation in which two or more alignment markers 1210 are provided at different depths along the axis of the access port 1230, optionally with a cross on each alignment marker. These alignment markers can be provided with increasing diameter as the distance increases relative to the imaging device, so that the alignment markers are visible even if partially occluded by nearer alignment markers.”) and wherein the x-ray markers are ring markers (Richmond, Figure 12A; showing the markers as rings) (Richmond, Para 65; “These identification markers may include designs such as concentric circles with different ring spacing, and/or different types of bar codes.”) (Richmond, Para 136; “These alignment markers can be provided with increasing diameter as the distance increases relative to the imaging device, so that the alignment markers are visible even if partially occluded by nearer alignment markers.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bauer as modified by Bbond-Thor and Rattner above wherein the x-ray marker has different size as compared to other x-ray markers of the at least two x-ray markers and wherein the x-ray markers are ring markers so that the alignment markers are visible even if partially occluded by nearer alignment markers as taught by Richmond (Richmond, Para 136) and so markers can (Richmond, Para 135).
The use of the techniques of ring markers taught by Richmond in the invention of an x-ray device using markers for alignment would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of aligning the x-ray device; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 37, Bauer as modified by Bbond-Thor above discloses all of the limitations of claim 1 as discussed above.
Bauer as modified by Bbond-Thor above does not disclose an x-ray aim removably affixable within a recess in the FUS transducer, and wherein the X-Ray aim comprises at least two x-ray markers, each x-ray marker of the at least two x-ray markers is affixed within the X-Ray aim at a predetermined position along the X-ray aim and has different size as compared to other x-ray markers of the at least two x-ray markers.
In an analogous x-ray guided ultrasound therapeutic device field of endeavor Rattner discloses in Figure 2 an x-ray aim (Rattner, lead cross 51 and 52) removably affixable within a recess in the FUS transducer (Rattner, Figure 2; showing the crosses 51 and 52 resting within a recess of a transducer) (Rattner, Col 9, lines 41-58; “In order to be able to align the therapy device 1 and the x-ray examination device 2 relative to one another in the way required for the implementation of a treatment such that the central ray Z of the x-ray examination device 2 coincides with the acoustic axis A of the therapy device 1, an x-ray impermeable mark is applied on the base 25 of the tube 22, this mark lying on the acoustic axis A. In the described exemplary embodiment, this is a lead cross 51 (also see FIG. 6) whose two legs intersect in a point lying on the acoustic axis A. A second x-ray-impermeable mark is also provided, also lying on the acoustic axis A and being arranged at a distance from the other mark, i.e. the lead cross 51. In the described exemplary embodiment, the second mark is a second lead cross 52 (also see FIG. 5) that is applied to the floor of an auxiliary tube 53 introducible into the tube 22. The legs of the lead cross 52 also intersect in a point that lies on the acoustic axis A.”) and wherein the X-Ray aim comprises at least two x-ray markers (Rattner, lead cross 51 and 52), each x-ray marker of the at least two x-ray markers is affixed within the X-Ray aim at a predetermined position along the longitudinal axis of the X-ray aim (Rattner, Figure 2; showing this alignment of lead crosses 51 and 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bauer as modified by Bbond-Thor above to include an x-ray aim removably affixable within a recess in the FUS transducer, and wherein the X-Ray aim comprises at least two x-ray markers, each x-ray marker of the at least two x-ray markers is affixed within the X-Ray aim at a predetermined position along the X-ray aim in order to help align the therapy device and the x-ray examination device relative to one another as taught by Rattner (Rattner, Col 9, lines 41-47).

In an analogous medical imaging field of endeavor Richmond discloses using alignment markers with different sizes (Richmond, Para 136; “FIG. 12A illustrates another example implementation in which two or more alignment markers 1210 are provided at different depths along the axis of the access port 1230, optionally with a cross on each alignment marker. These alignment markers can be provided with increasing diameter as the distance increases relative to the imaging device, so that the alignment markers are visible even if partially occluded by nearer alignment markers.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bauer as modified by Bbond-Thor and Rattner above wherein the x-ray marker has different size as compared to other x-ray markers of the at least two x-ray markers so that the alignment markers are visible even if partially occluded by nearer alignment markers as taught by Richmond (Richmond, Para 136).

Regarding claim 38, Bauer as modified by Bbond-Thor, Rattner, and Richmond above discloses all of the limitations of claim 37 as discussed above.
Bauer as modified by Bbond-Thor, Rattner, and Richmond above further discloses wherein the aiming apparatus is removably affixable within the recess of the FUS transducer such that a central longitudinal axis of the aiming apparatus coincides (Bauer, Figure 9; showing this arrangement) (Bauer, Col 6, lines 58-62; “In the embodiment according to FIG. 9, […], the spot film marker 22 can be positioned in the focus 6 of the transducer 4”) (Bauer, Col 3, lines 33-34; “A spot film marker, which is aligned with the central beam of the X-ray source”).

    PNG
    media_image1.png
    503
    619
    media_image1.png
    Greyscale


Claims 29 and 45 rejected under 35 U.S.C. 103 as being unpatentable over Bauer, Bbond-Thor, Rattner, and Richmond as applied to claims 23 and 37 above, and further in view of Gorek et al. (US20100312103, hereafter Gorek).
Regarding claim 29, Bauer as modified by Bbond-Thor, Rattner, and Richmond above discloses all of the limitations of claim 23 as discussed above.

In an analogous x-ray guided medical procedure field of endeavor Gorek discloses at least one radio opaque marker (laser reticle 18) configured to be placed on an X-ray intensifier (Gorek, Para 66; “laser reticle 18 comprising a reticle frame 1152, radiopaque cross hair marker 1154, radiolucent front cover 1158, radiolucent back plate 1159, adjustable clamps 1160, sensor tilt LED indicators 1164, and an adjustable laser emitter system 96. FIG. 14 illustrates an exploded view of laser reticle 18. The reticle 18 is configured to generate a reference cross-hair viewable in fluoroscopic images generated by C-arm 20”) (Gorek, Para 17; “Radiopaque markers are also integrated into the reticle. The markers provide a reference for properly aligning the fluoroscopic images”), and a visual marker configured to be placed on a skin of a patient (Gorek, Para 66; “Other benefits may also be gained by using laser reticle 18, such as the benefit of producing a laser cross-hair target on the skin of the patient.”) above a treatment location (Gorek, Para 70; “Laser reticle 18 also includes an adjustable laser cross hair emitter, which may generate a cross-haired target onto the patient's skin at the surgical access site. […] Thus, a perfect vector will be created down the central axis 85 of the x-ray beam 85, which may assist the surgeon in determining a preferred starting point for skin penetration when performing”). 
(Gorek, Para 17).

Regarding claim 45, Bauer as modified by Bbond-Thor, Rattner, and Richmond above discloses all of the limitations of claim 37 as discussed above.
Bauer as modified by Bbond-Thor, Rattner, and Richmond above does not disclose wherein the aiming apparatus comprises at least one of: an optical marker holder removably attachable to the X-Ray intensifier, or a mirror removably attachable to the X-Ray intensifier and an optical marker holder removably attachable to an edge of the X-Ray intensifier.
	In an analogous x-ray guided medical procedure field of endeavor Gorek discloses an optical marker holder (laser reticle 18) removably attachable to the X-Ray intensifier (Gorek, signal receiver / image intensifier 82) (Gorek, Para 66; “According to one embodiment laser reticle 18 may be attached to the receiver 82 of the C-arm 20, as pictured in FIG. 1.) (Gorek, Para 63; “Arrayed around the table 76 are a standard C-arm 20, comprising a frame 78, a signal transmitter 80, and a signal receiver/image intensifier 82”) for aiming the x-ray device (Gorek, Para 66; “laser reticle 18 comprising a reticle frame 1152, radiopaque cross hair marker 1154, radiolucent front cover 1158, radiolucent back plate 1159, adjustable clamps 1160, sensor tilt LED indicators 1164, and an adjustable laser emitter system 96. FIG. 14 illustrates an exploded view of laser reticle 18. The reticle 18 is configured to generate a reference cross-hair viewable in fluoroscopic images generated by C-arm 20”) (Gorek, Para 17; “Radiopaque markers are also integrated into the reticle. The markers provide a reference for properly aligning the fluoroscopic images”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bauer as modified by Bbond-Thor, Rattner, and Richmond above wherein the aiming apparatus comprises at least one of: an optical marker holder removably attachable to the X-Ray intensifier in order to accurately align the imaging device as taught by Gorek (Gorek, Para 17).

Claims 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer and Bbond-Thor as applied to claim 1 above, and further in view of Rattner (US5285772).
Regarding claim 48, Bauer as modified by Bbond-Thor above discloses all of the limitations of claim 1 as discussed above.
	Bauer as modified by Bbond-Thor above does not disclose a coupling accessory to acoustically couple the FUS transducer with a skin of a patient.
In an analogous x-ray guided ultrasound therapeutic device field of endeavor Rattner discloses a coupling accessory to acoustically couple the FUS transducer with a skin of a patient (Rattner, Col 6, lines 46-50; “The therapy head 10 presses against the body surface of the patient P with an x-ray-transparent application cushion 14 so as to introduce the focused acoustic waves generated with the therapy device 1 into the body of the patient P.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bauer as modified by Bbond-Thor above to include a coupling accessory to acoustically couple a transducer with a skin of a patient in order to acoustically couple the patient and the transducer as taught by Rattner (Rattner, Claim 1).
The use of the techniques of using a therapy head to acoustically couple a transducer to a patient taught by Rattner in the invention of a therapy transducer would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of a transducer capable of transmitting acoustic waves to a patient; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 50, Bauer as modified by Bbond-Thor and Rattner above discloses all of the limitations of claim 48 as discussed above.
Bauer does not disclose wherein the coupling accessory is at least one of a balloon filled with an acoustic fluid or a gel pad.
However, Rattner further discloses wherein a coupling accessory is at least one of a balloon filled with an acoustic fluid or a gel pad.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bauer as modified by Bbond-Thor and (Rattner, Claim 1).
The use of the techniques of using a therapy head filled with acoustic fluid to acoustically couple a transducer to a patient taught by Rattner in the invention of a therapy transducer would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of a transducer capable of transmitting acoustic waves to a patient; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer and Bbond-Thor as applied to claim 1 above, and further in view of Barthe et al. (US20140276055, hereafter Barthe).
Regarding claim 61, Bauer as modified by Bbond-Thor above discloses all of the limitations of claim 1 as discussed above.
Bauer as modified by Bbond-Thor above does not disclose an imaging ultrasound (US) transducer removably affixable within a recces in the FUS transducer, the imaging US transducer is configured to generate US images of the treatment location to thereby aid in navigation of the FUS therapeutic energy beam to the treatment location.
In an analogous ultrasound therapy device field of endeavor Barthe discloses an imaging ultrasound (US) transducer removably affixable within a recces in an FUS (Barthe, Para 268; “For example, with particular reference to FIG. 32F, a transducer can comprise an imaging element 3012 having a surface 3028 configured for focusing, defocusing or planar energy distribution, with therapy elements 3014 including a stepped-configuration lens configured for focusing, defocusing, or planar energy distribution.”) (Barthe, Para 275; “For example, an annular transducer may be used with an outer portion dedicated to therapy and the inner disk dedicated to broadband imaging wherein such imaging transducer and therapy transducer have different acoustic lenses and design, such as illustrated in FIGS. 32C-32F.”), the imaging US transducer is configured to generate US images of a treatment location to thereby aid in navigation of the FUS therapeutic energy beam to the treatment location (Barthe, Para 106; “the method includes coupling a probe to the chest area of the patient and imaging at least a portion of subcutaneous tissue of the chest region to determine a target area in the subcutaneous tissue”) (Barthe, Para 110; “treatment method and system are configured for initially imaging a region within a region of interest and displaying that region on a display to facilitate localization of the treatment area and surrounding structures”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bauer as modified by Bbond-Thor above to include an imaging ultrasound (US) transducer removably affixable within a recces in the FUS transducer, the imaging US transducer is configured to generate US images of the treatment location to thereby aid in navigation of the FUS therapeutic energy beam (Barthe, Para 5 and 67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793